Concurring and Dissenting Opinion by
Judge DiSalle :
I concur in tbat part of the majority opinion overruling the preliminary objections of the individual defendants. For the reasons given in my dissenting opinion in Brungard, however, I must dissent from the majority’s decision to sustain the preliminary objections of the Commonwealth of Pennsylvania and the Pennsylvania Board of Probation and Parole.
This action was filed on April 20, 1978. Consequently, it was pending at the time our Supreme Court and General Assembly were grappling with the problem of sovereign immunity. All plaintiffs who were diligently pursuing their claims during that time should be permitted to continue to do so. Consistent with the policy statements set forth in my Brungard dissent, I believe it is only fair and equitable to provide similar treatment for all similarly situated individuals by permitting all pending cases to proceed to trial. As indicated in that dissent, if sovereign im*41munity does not bar Mr. Mayle’s claim, it should not bar Ms. Brungard’s. It follows, then, that a plaintiff who timely filed a claim should likewise recover. Such an approach flows logically from the stated intention of the Legislature in Section 5(B) of Act 152 to allow for the development of a uniform body of law, and is in accord with the fundamental notions of justice, equality and reason that should motivate all judicial and legislative decision making.
I would overrule the preliminary objections of the Commonwealth and the Board.